Case 0:20-cv-61872-AHS Document 15 Entered on FLSD Docket 11/04/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:20-CV-61872-AHS

  ALAN DERSHOWITZ,

          Plaintiff,

  v.

  CABLE NEWS NETWORK, INC.,

        Defendant.
  ______________________________/

               DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO
          CONVENTIONALLY FILE EXHIBITS TO RESPONSE TO COMPLAINT

          Defendant, CABLE NEWS NETWORK, INC. (“CNN”), by and through its undersigned

  counsel, hereby moves this Court for leave to hand-deliver to the clerk for filing DVDs or flash

  drives containing video recordings as well as a paperback book entitled Defending the Constitution:

  Alan Dershowitz’s Senate Argument Against Impeachment by Plaintiff, Alan Dershowitz

  (“Dershowitz”) in support of CNN’s Motion to Dismiss the Complaint, and in support states, as

  follows:

          1.      The data contained on the flash drives and within the paperback book is essential to

  support CNN’s Motion to Dismiss the Complaint. The flash drives contain video recordings of

  CNN’s coverage of President Donald Trump’s impeachment trial, including videos of the statements

  referenced in paragraph 13 of Dershowitz’s Complaint. The paperback book includes a full

  transcript of his argument before the United States Senate, an Op-Ed written by Dershowitz and

  published on TheHill.com on January 30, 2020 entitled “Dershowitz: I never Said President Could

  Do Anything to Get Reelected,” and an epilogue in which Dershowitz addresses the issues

  underlying this litigation.
Case 0:20-cv-61872-AHS Document 15 Entered on FLSD Docket 11/04/2020 Page 2 of 3




          2.      The Southern District of Florida’s CM/ECF Administrative Procedure Rules do not

  permit filings on “CD, DVD, cassette or VHS tape (or other multi-media format)” unless filed with

  a Court order. See CM/ECF Administrative Procedures of the United States District Court for the

  Southern District of Florida, Section 3H. (7).

          3.      CM/ECF only allows uploads for file extensions ending in “.pdf.” The video

  recordings that CNN seeks to file have extensions ending in .mp4. In addition, a paperback book

  cannot be e-filed.

          4.      Under the CM/ECF Administrative Procedures of the United States District Court

  for the Southern District of Florida, Section 4A., “[a]n attorney who is a registered User may apply

  to the Judge for permission to file documents in the conventional manner in a specific case upon a

  showing of good cause.”

          5.      Here, good cause exists where the video records as well as paperback book cannot

  be uploaded electronically to CM/ECF and the records are necessary to support CNN’s Motion to

  Dismiss the Complaint.

          6.      Pursuant to S.D. Fla. L.R. 7.1(3), the undersigned hereby certifies that counsel for

  the movant has conferred with all parties who may be affected by the relief sought in the motion in

  a good faith effort to resolve the issues raised in the motion and represents to the Court that the relief

  sought in this motion is unopposed.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed and

  served via the Court’s CM/ECF portal on this 4th day of November, 2020 to Brian M. Rodier, Esq.,

  bmrodier@rodierlegal.com; Rodier & Rodier, P.A., Counsel for Plaintiff, 400 N. Federal

  Highway, Hallandale, Florida 33009.


                                                      2
Case 0:20-cv-61872-AHS Document 15 Entered on FLSD Docket 11/04/2020 Page 3 of 3




                               GUNSTER, YOAKLEY & STEWART, P.A.
                               450 East Las Olas Boulevard, Suite 1400
                               Fort Lauderdale, Florida 33301
                               Telephone: (954) 462-2000

                               By: /s/ Eric C. Edison, Esq.
                                      George S. LeMieux, Esq.
                                      Florida Bar No. 16403
                                      Email: glemieux@gunster.com
                                      Eric C. Edison, Esq.
                                      Florida Bar No. 010379
                                      Email: eedison@gunster.com

                               DAVIS WRIGHT TREMAINE LLP
                               Katherine M. Bolger, Esq.
                               (admitted pro hac vice)
                               Email: katebolger@dwt.com
                               Amanda B. Levine, Esq.
                               (admitted pro hac vice)
                               Email: amandalevine@dwt.com
                               1251 Avenue of the Americas
                               New York, NY 10020
                               Telephone: 212-489-8230

                               Counsel for Defendant, Cable News Network, Inc.




                                         3
